DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application’s priority date is 12/31/2020, as explained in prior office actions.

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
 Claims 1-28 are pending in this application and have been considered below.  Arguments:
Applicants argue that it is not proper to dissect a claimed invention.  The applicant contends a claim must be considered as a whole, citing Diamond v. Diehr and MPEP 2106 II. 
Examiner’s Response:
Both Diamond v. Diehr and the cited sections of the MPEP deal with a rejection under § 101.  In Diamond, SCOTUS held that, “although by itself a mathematical formula is not subject to patent protection, when a claim containing such formula implements or applies it in a structure or Diamond v. Diehr, 450 U.S. 175, 101 S. Ct. 1048, 67 L. Ed. 2d 155 (1981).
Here, the rejection is under § 103.  Therefore, the authority for which the applicant relies for their arguments has no standing when analyzing a claim under a § 103 rejection.  The proper authority is cited in MPEP 2145 IV.  The cases In re Keller, In re Merck & Co., Inc., and In re Mouttet discloses the test for obviousness is what the combined teachings of the references would have suggested to a PHOSITA.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981), In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Arguments:
The applicant argues Bellevicine teaches predicting the actual yield whereas the claimed invention discloses “predicting expected yield.”
 Examiner’s Response:
The examiner disagrees that finding the actual yield of nucleic acid has a patentable distinction from predicting an expected yield of nucleic acid.  One of ordinary skill in the art would understand that any test will have a standard deviation and a variance.  Therefore, the actual yield of nucleic acid found in Bellevicine is likely to be a best estimate given the test conditions.  
 Arguments:
The applicant argues Bellevicine does not teach determining the amount to DNA or RNA from analyzing digital images.
Examiner’s Response:
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Bellevicine was not used to teach the digital image portion of the claims.  Tunstall was used to teach these features.  Further, in Table 1 Bellevicine discloses an “image-guided procedure.”  Table 1 discloses an advantages and disadvantages of different cytological preparations for mutation testing.  For cell blocks cytological preparation, an advantage is listed as being “Useful for image-guided procedure.”  

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 11-16, and 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall et al. (US 2016/0063724 A1 – hereinafter “Tunstall”) in view of .
Claim 1:
Tunstall discloses a computer-implemented method comprising: 
receiving a first hematoxylin and eosin (H&E) slide (Fig. 3 and ¶¶28-29 discloses the processor 22 obtains 1000 from memory 24 an image of a section of a tissue sample imaged from a microscope slide stained using Hematoxylin and Eosin)  prepared from a tumor block (¶44 discloses “to analyse and identify a tumour region of a tissue sample”) at an image-based (Fig. 3 and ¶¶28-29 discloses the processor 22 obtains 1000 from memory 24 an image of a section of a tissue sample imaged from a microscope slide stained using Hematoxylin and Eosin); 
identifying, using the one or more processors, tumor cells of the H&E slide from a digital image (¶43 discloses a tumor region); 
generating a tumor area mask based at least in part on the identified tumor cells, wherein the tumor area mask defines a dissection boundary of the H&E slide associated with the digital image (¶¶166-167 discloses displaying the tumor boundary as a template to guide dissection; ¶7 discloses manual dissection or for dissection using an automated instrument); 
(¶¶7, 166-167); 

(¶¶ 31, 56, 61, 77, 83, 95, 103, 112-113, and 119 discloses a threshold).
Tunstall discloses all of the subject matter as described above except for specifically teaching “nucleic acid yield prediction system,” “predicting an expected yield of nucleic acid,” p. 823, right column, discloses “NUCLEIC ACID SAMPLE QUANTITY AND QUALITY ASSESSMENT … Spectrophotometer analysis … is largely used to quantify DNA or RNA. Between nucleic acid correlation and absorbance (A), there is a linear correlation able to predict the DNA or RNA quantity in the solution … fluorescence-based quantification is more sensitive and precise and may be specific for the nucleic acid of interest”)  and “based on the predicted expected yield of nucleic acid (p. 823, right column, discloses “NUCLEIC ACID SAMPLE QUANTITY AND QUALITY ASSESSMENT), “to satisfy a total nucleic yield,” “the predicted expected yield of nucleic acid (p. 823, right column, discloses “NUCLEIC ACID SAMPLE QUANTITY AND QUALITY ASSESSMENT”). 
It would have been obvious to one of ordinary skill in the art to combine Tunstall and Bellevicine before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to conserve tumor tissue and improve efficiency by accurate analysis of input nucleic acid sample quantity (Bellevicine p. 823, right column).  This  is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Lentini in the same field of endeavor teaches “identifying a number of H&E slides to prepare from the tumor block” (¶2 discloses “identifying or detecting slides lacking information sufficient to provide a diagnosis based on processing images of tissue specimens.  The present disclosure further provides systems and methods for automatically ordering additional slides that may contain data sufficient to provide a diagnosis based on processing images of tissue specimens.”; ¶27 discloses H&E staining; ¶35 discloses “predict the likelihood that the WSI may need additional testing/slide preparation”) and “preparing the number of H&E slides from the tumor block (¶¶58-59; ¶75 discloses “flag the slide, and quantify how much of the specific item is present in the slide.”; ¶87 discloses “an automatic preparation pipeline to prepare one or more additional slides”).”
It would have been obvious to one of ordinary skill in the art to combine Tunstall and Lentini before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to avoid delay and improve efficiency in delivering the final diagnosis that the pathologist renders (Lentini ¶¶3, 27, and 33).  This motivation for the combination of Tunstall and Bellevicine is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 2:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the predetermined threshold (Tunstall ¶31 discloses a threshold; ¶56 discloses the threshold used to provide the mask can also be predefined)  is based at least in part on one or more specification requirements (Bellevicine p. 825, left column, discloses “NGS and fully automated platforms may necessitate specific sample requirements”).  This claim uses the same motivation to combine as the independent claim.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall, Bellevicine, and Lentini as applied to claim 1 above, and further in view of Shah et al. (Deep Learning Assessment of Tumor Proliferation in Breast Cancer Histological Images – hereinafter “Shah”).
Claim 6:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 2, wherein specification requirements are based on a minimum (Bellevicine p. 825, left column, discloses “NGS and fully automated platforms may necessitate specific sample requirements… the minimum number of cells needed to allow an NGS approach”) (Tunstall ¶166 discloses image boundary to guide dissection of tumour from the sample; ¶¶ 7, 66).
Tunstall, Bellevicine, and Lentini discloses all of the subject matter as described above except for specifically teaching “surface area.”  However, Shah in the same field of endeavor  (p. 1 discloses “whole slide images (WSIs)” – where a slide is a 2D representation of the dissected tissue; p. 2, bottom left column, discloses “The trained models were used both to identify tumor regions within which to perform mitotic figure identification and to provide informative features regarding tumor shape, density, area, extent, and location” [emphasis added]; p. 2, top right column, discloses “tumor areas”; p. 2, bottom right column, discloses “locations and areas of all nuclei using morphological methods”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Shah before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to better identify tumor areas in whole slide images (Shah p. 2).  This motivation for the combination of Tunstall and Shah is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 4:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 2, wherein specification requirements are based on a minimum cell count (Bellevicine p. 825, left column, discloses “NGS and fully automated platforms may necessitate specific sample requirements… the minimum number of cells needed to allow an NGS approach”) within the dissection boundary (Tunstall ¶166 discloses image boundary to guide dissection of tumour from the sample; ¶¶ 7, 66).  This claim uses the same motivation to combine as the independent claim.

Claim 5:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 2, wherein specification requirements are based on a minimum cell density (Bellevicine p. 823, right column, discloses “direct smears show a higher DNA yield and are more cell rich”) within the dissection boundary (Tunstall ¶166 discloses image boundary to guide dissection of tumour from the sample; ¶¶ 7, 66).  This claim uses the same motivation to combine as the independent claim.
Claim 6:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 2, wherein specification requirements are set by an entity (Bellevicine p. 825, right column, discloses “Illumina NGS usually requires more cells and/or higher DNA input than Ion Torrent NGS”; thus, the manufacturers Illumina and Ion Torrent set the specified minimum amount of cell required for NGS).
Claim 7:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the predetermined threshold is selected from a range between and including 50 ng - 2000 ng. (Bellevicine p. 825, left column, discloses DNA concentration below the manufacturer's recommended threshold of 10 ng).  Under the doctrine of equivalents using a threshold of 50-2000 ng could infringe on a known threshold requiring of at least 10 ng. Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).  MPEP 2144.05.
Claim 8:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein predicting the expected yield of nucleic acid for the tumor cells within the dissection boundary comprises: providing the digital image of the H&E slide to a model trained on a plurality of H&E slides having labeled dissection boundaries (Tunstall ¶47 discloses using a learning method with classification data; ¶64 discloses the classification data may be derived from a supervised learning model in which the classification data comprises a feature vector derived from an image of a tissue sample, and an indication of whether that feature vector relates to tumour or non-tumour image data; Lentini ¶35 disclose using labels with a ML algorithm) and labeled total nucleic yield (Bellevicine p. 823, left column, discloses DNA labeling; p.823, right column, discloses “Between nucleic acid correlation and absorbance (A), there is a linear correlation able to predict the DNA or RNA quantity in the solution”). This claim uses the same motivation to combine as the independent claim.
Claim 11:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the dissection boundary is a microdissection boundary (Bellevicine p. 821, right column, discloses circled tumour-rich areas as a guide for macrodissection or microdissection).
Claim 12:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the dissection boundary is a macrodissection boundary (Bellevicine p. 821, right column, discloses circled tumour-rich areas as a guide for macrodissection or microdissection).
Claim 13:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the dissection boundary is a whole slide boundary (Lentini ¶¶29 discloses “images of the tissues could be whole slide images (WSI)”); Tunstall ¶4 discloses a boundary of a tumour region of a tissue section on a histology slide).  This claim uses the same motivation to combine as the independent claim.
Claim 14:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein identifying the tumor cells of the H&E slide from the digital image comprises identifying the tumor cells using a trained cell segmentation model (Tunstall ¶40 discloses combining 1012 the tiles to provide a two state map (e.g. binary) identifying tumour, and non-tumour regions of the tissue with the tissue/non-tissue mask generated by the segmentation 1002 to provide a spatial map of the image data; ¶42 discloses obtaining a probability estimate based on comparing the feature vectors of tiles in tissue regions of the image with the selected subset of model image data).
Claim 15:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 14, wherein identifying the tumor using the trained cell segmentation model comprises: applying, using the one or more processors, a plurality of tile images formed from the digital image to the trained cell segmentation model (Tunstall ¶40 discloses combining 1012 the tiles) and, for each tile, assigning a cell classification to one or more pixels within the tile image (Tunstall ¶47 discloses using a learning method with classification data; ¶64 discloses the classification data may be derived from a supervised learning model in which the classification data comprises a feature vector derived from an image of a tissue sample, and an indication of whether that feature vector relates to tumour or non-tumour image data).
Claim 16:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 15, wherein assigning the cell classification to one or more pixels within the tile image comprises: identifying, using the one or more processors, the one or more pixels (Tunstall ¶65 discloses boundary pixels) as a cell interior (Tunstall ¶35 disclose each cell nucleus as a vertex), a cell border, or a cell exterior and classifying the one or more pixels as the cell interior (Tunstall ¶¶35, 65).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall and Bellevicine as applied to claim 1 above, and further in view of Sammak et al. (US 20110188728 A1 – hereinafter “Sammak”).
Claim 19:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 14, wherein the trained cell segmentation model (Tunstall ¶40 discloses identifying tumour, and non-tumour regions of the tissue … by the segmentation 1002; ¶42 discloses model image data) is trained (Lentini ¶34 disclose “train a machine learning model”) using a set of H&E slide training images (Tunstall ¶47 discloses “storing results of the image processing method for later user reference and/or for updating the classification data using a learning method”) annotated (Tunstall ¶¶4-5) with 
Tunstall discloses all of the subject matter as described above except for specifically teaching “identified cell borders, identified cell interiors, and identified cell exteriors.”  However, Sammak in the same field of endeavor teaches identified cell borders, identified cell interiors, and identified cell exteriors (¶7 discloses cell borders; ¶50 discloses “light blue are interior to the cell but exterior to level 1; dark blue is exterior to the cell”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall and Sammak before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use image analysis to extract features of cells to better differentiate between cells (Sammak ¶3).  This motivation for the combination of 
Claim 20:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, further comprising superimposing, using a viewer, the tumor area mask over the digital image (Tunstall ¶43 discloses a color map overlaid with the smoothed boundary data, to provide a user with an estimate of the location of tumour and non-tumour regions in the image; where, overlaying and superimposing are synonyms) to visually indicate to a user which tumor cells to scrape (Tunstall ¶48 discloses a boundary shown on the template or to scrape tissue with a spatula from inside the boundary).
Claim 21:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein generating the tumor area mask further comprises providing the digital image of the H&E slide to a model trained on a plurality of H&E slides having dissection labels (Tunstall ¶47 discloses using a learning method with classification data; Tunstall ¶64 discloses the classification data may be derived from a supervised learning model in which the classification data comprises a feature vector derived from an image of a tissue sample, and an indication of whether that feature vector relates to tumour or non-tumour image data).
Claim 22:
The combination of Tunstall, Bellevicine, and Lentini discloses the system comprising a pathology slide scanner system configured to perform the method of claim 1 (Tunstall ¶51 discloses a digital slide scanning system).
Claim 23:
The combination of Tunstall, Bellevicine, and Lentini discloses the system of claim 22, further configured to generate a digital image of each of the one or more H&E slides from the tumor block (Tunstall ¶3 discloses “paraffin embedded (FFPE) tissue block known to contain tumour and non-tumour tissue”; ¶¶33, 49; Lentini ¶3 discloses a block of tissue; ¶33, 106-109).
Claim 24:
The combination of Tunstall, Bellevicine, and Lentini discloses the system of claim 23, wherein the pathology slide scanner system (Tunstall ¶51 discloses a digital slide scanning system) is communicatively coupled to an image-based tumor cells prediction system (Bellevicine p. 823, right column, discloses “NUCLEIC ACID SAMPLE QUANTITY AND QUALITY ASSESSMENT … Spectrophotometer analysis … is largely used to quantify DNA or RNA. Between nucleic acid correlation and absorbance (A), there is a linear correlation able to predict the DNA or RNA quantity in the solution … fluorescence-based quantification is more sensitive and precise and may be specific for the nucleic acid of interest”) through a communication network for providing the one or more of digital images(Tunstall ¶52 discloses a communications link such as a network; Lentini ¶113; Fig.’s 1A and 1B).
Claim 25:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the one or more processors are one or more graphics processing units (GPUs), tensor processing units (TPUs), and/or central processing units (CPUs) (Lentini ¶110).
Claim 26:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 1, wherein the expected yield of nucleic acid is confirmed (Bellevicine p. 823, right column, discloses quantifying DNA or RNA) through sequencing the tumor cells (Tunstall ¶18 discloses “a next generation sequencing technique”; ¶¶39, 122) within the dissection boundary (Tunstall ¶43 discloses a color map overlaid with the smoothed boundary data, to provide a user with an estimate of the location of tumour and non-tumour regions in the image; ¶166 discloses image boundary to guide dissection of tumour from the sample; ¶¶ 7, 66).
Claim 27:
The combination of Tunstall, Bellevicine, and Lentini discloses the method of claim 26, where sequencing is next-generation sequencing (Tunstall ¶18 discloses “a next generation sequencing technique”; ¶¶39, 122).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunstall, Bellevicine, and Lentini as applied to claim 1 above, and further in view of Matsuguchi et al. (US 20180089373 A1 – hereinafter “Matsuguchi”).
Claim 30:
The combination of Tunstall and Bellevicine discloses method of claim 26, where sequencing (Bellevicine’s Introduction discloses “next-generation sequencing (NGS)”) is 
Tunstall and Bellevicine discloses all of the subject matter as described above except for specifically teaching “short-read sequencing.”  However, Matsuguchi in the same field of endeavor teaches short-read sequencing (¶108).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Tunstall, Bellevicine, and Matsuguchi before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve sequencing speed since NGS uses short read sequencing methods.  This motivation for the combination of Tunstall, Bellevicine, and Matsuguchi is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.

Allowable Subject Matter
Claims 9-10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statements under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/14/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666